Title: From John Adams to François Adriaan Van der Kemp, 25 December 1799
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Philadelphia Dec 25th 1799

I have received your favor of the 13th and thank you for your zeal for the honor of my “defence”. That work, which was begun on the 4th of October 1786 & finished on the 26th of December 1787, was written in haste. It was not the fruit of twenty years labor, like Montesquieu’s & Gibbon’s, and as it was written in haste, may be supposed to have marks enough of inaccuracy. I am not yet sensible of any thing in it, materially erroneous. The last volume was published in the beginning of 1788, and in the course of the twelve years of its existence, it has been attacked by the violence and virulence of party spirit. I have never written a line in its vindication. The more it is attacked the better. Let them sift it. Mr. Gerry informed me, that Thomas Paine told him at Paris, that he was employed in preparing an answer to it. The answer advertised in America may be his. If you reply, in what language shall you write? and where will you find a printer, who will undertake to publish it?
yours &c
